Citation Nr: 9911425	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $7,349.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to November 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Columbia, South Carolina RO.  This case was before the Board 
in May 1997 when it was remanded for the purpose of providing 
the veteran with the opportunity to appear at a personal 
hearing.  In October 1997, the hearing was held at the RO 
before a member of the Board who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991) and who is no longer currently employed 
by the Board.

In January 1999, the Board sent the veteran a letter 
informing him that the Board Member who conducted his hearing 
in October 1997 was no longer employed by the Board and 
asking him if he wished to attend another hearing before a 
Board Member who would render a determination in his case.  
In correspondence received by the Board in February 1999, the 
veteran indicated that he did not want to attend another 
hearing.


REMAND

A review of the record reveals that the veteran was awarded 
VA pension benefits from January 1985.  For the relevant 
period in this case, the veteran submitted Eligibility 
Verification Reports wherein he reported that during 1991, 
1992, and 1993, his income consisted of benefits from the 
Social Security Administration only. 

However, the RO discovered in late 1993 that the veteran had 
received unreported income beginning in January 1991 
consisting of retirement pay.  Consequently, in January 1994 
the veteran's pension payments were adjusted effective 
February 1, 1991.  This retroactive adjustment of benefits 
created the overpayment in at issue.  In a statement received 
in January 1994, the veteran requested a waiver of recovery 
of the indebtedness charged and the matter was thereby 
referred to the Committee for further action.  

In a June 1994 decision, the Committee denied the veteran's 
request for waiver of recovery of the overpayment, finding 
that the veteran was materially at fault in the creation of 
the debt, that not reporting the income when it first 
occurred constituted misrepresentation of income which is a 
bar to waiver, and that failure to collect the debt would 
result in unjust enrichment to the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board finds that the RO must clarify 
under what basis the veteran's request for waiver was denied, 
that is, either under the equity and good conscience standard 
which contemplates several elements to include fault, and 
unjust enrichment, or under one of the elements which 
automatically precludes the granting of waiver -- fraud, 
misrepresentation, or bad faith.  

Moreover, in the statement of the case issued to the veteran 
in March 1995, the RO cited a version of 38 C.F.R. § 3.165 
which was not in effect at that time, and, if fact had been 
substantially revised.  Specifically, while reference was 
made to material fault as being a bar to waiver, this is no 
longer the case.  If the veteran is to be given the 
opportunity to fully argue his case, he must be apprised of 
the regulations which affect his claim.  

In light of the above, this matter is remanded to the RO for 
the following action:

The claim should be reviewed by the RO's 
committee on waivers for the purpose of 
specifying the reason for the adverse 
decision.  Specifically, it should be 
stated for the record whether the basis 
for the denial was a finding of fraud, 
misrepresentation or bad faith or whether 
the denial was based on the equity and 
good conscience standard.  A supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for the 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned should then be 
provided to the veteran and his 
representative.  The SSOC should provide 
the pertinent laws and regulations, to 
include 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. § 1.965 as presently 
constituted.  The veteran should be given 
the opportunity to respond to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



